Citation Nr: 0000264	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

Available separation certificates indicate that the veteran 
served on active duty from November 1948 to December 1949, 
from October 1950 to November 1951, from January 1952 to 
December 1953, and from March 1955 to October 1961.  

Previously, in March 1999, the Board of Veterans' Appeals 
(Board) remanded to the regional office (RO) the claim of 
entitlement to service connection for residuals of rheumatic 
fever for further action.


FINDING OF FACT

The record contains no competent medical evidence associating 
any residuals of rheumatic fever to the veteran's military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of rheumatic fever is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, one that 
appears to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he had rheumatic fever which preexisted his initial entry 
into active military duty which was aggravated during such 
service and has resulted in his current heart ailments.  The 
veteran has also maintained that he was treated for heart 
problems during service.  

In this regard, the Board notes that, at a pre-induction 
examination completed in October 1948, the veteran reported 
that he either previously had, or had at that time, rheumatic 
fever.  This examination demonstrated no significant 
abnormality of the veteran's chest or heart.  

In December 1950, the veteran reported that he had had 
rheumatic heart disease.  Physical examination at the 
December 1950 treatment session was negative.  In the 
following month, the veteran stated that he had had rheumatic 
fever, and was hospitalized for this disorder for five 
months, approximately "four or five years ago."  
Examination at the January 1951 treatment session was 
negative.  

At a re-enlistment examination conducted one year later in 
January 1952, the veteran denied having at that time, or ever 
having had, rheumatic fever but also stated that he had 
experienced "heart trouble" in 1947.  Furthermore, a 
February 1956 service medical record indicates that the 
veteran had "'rheumatic fever with heart involvement' 
14 years ago."  At the time of the February 1956 treatment 
session, the veteran's heart sounds were normal, and he 
showed no signs of "decomp."  

Thereafter, in October 1958, the veteran sought treatment for 
seasickness with "dry heaves" and for an "apparent . . . 
attack of tachycardia" with shortness of breath, rapid heart 
beat, and slight dizziness.  At that time, the veteran stated 
that he had previously experienced (at the age of 20) a rapid 
heart beat for which he was hospitalized and told that he 
"had nothing to worry about."  At the time of the October 
1958 treatment session, the impression of tachycardia 
secondary to moderately severe retching was provided.  On the 
following day, no recurrence of tachycardia was shown, and 
the veteran was able "to keep food down" and felt "much 
better."  The diagnosis of anxiety paroxymal tachycardia was 
given.  

At the retirement examination conducted in October 1961, the 
veteran again reported that he did not have at that time, and 
in fact never had had, rheumatic fever.  This evaluation 
demonstrated that the veteran's heart was normal.  

The veteran retired from active military duty in October 
1961.  According to the post-service medical records, in June 
1986, he was treated for complaints of an irregular heart 
beat which "comes and goes" over the previous four weeks.  
Chest x-rays taken in September 1989 showed that his heart 
was unremarkable.  A June 1992 medical record indicates that 
he had a history of rheumatic fever with residual heart 
murmur.  Chest x-rays taken in April 1994 showed a "normal 
aging chest," but, at a treatment session dated in that same 
month, an examiner diagnosed probable early congestive heart 
failure and arteriosclerotic heart disease.  Subsequent 
post-service medical reports reflect treatment for variously 
defined cardiovascular disorders, including arteriosclerotic 
heart disease, angina, hypertension, coronary artery disease, 
mitral valve disease, rheumatic heart disease, and a heart 
murmur, between November 1995 and March 1999.  

Significantly, the pertinent post-service medical records 
contain no competent evidence associating any residuals of 
rheumatic fever (including diagnosed rheumatic heart disease) 
with his active military duty.  There is no medical evidence 
of any such disease or residual during service, although the 
veteran reported on several occasions that he had had 
rheumatic fever.  Additionally, there is no suggestion by 
competent medical evidence that any rheumatic fever that may 
have pre-existed military service underwent any worsening 
during service.  

Specifically, the June 1992 medical record simply reveals 
that the veteran had a history of rheumatic fever with 
residual heart murmur.  Additionally, in a July 1997 medical 
report, a VA cardiologist explained that the veteran was 
receiving treatment at the Cardiology Clinic at the 
Huntington VAMC, that he had undergone a valve replacement in 
May 1997, and that his clinical history and pathology report 
"suggest that . . . [his] problems are most probably 
rheumatic in origin."  Furthermore, a secondary diagnosis of 
rheumatic heart disease was noted on a September 1998 medical 
record.  However, there is no nexus evidence linking any such 
current problem to military service.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  As noted above, such evidence is 
lacking in this case.  The veteran's statement included in 
the report of the April to May 1997 VA hospitalization for a 
valve replacement that he "has had a long history of a 
murmur since [the] 1950's after being in the service" does 
not constitute competent evidence of an association to 
military service.  The Board concludes, therefore, that the 
veteran's claim of service connection for residuals of 
rheumatic fever is not well grounded.  Caluza, supra.


ORDER

Service connection for residuals of rheumatic fever is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

